Citation Nr: 1044397	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  03-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of ruptured 
eardrums.  

2.  Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) related to 
personal trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Navy from August 1974 to November 1976. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  In June 2004, the Veteran testified at a 
videoconference hearing before the undersigned.  A transcript of 
this hearing is of record.  This case was before the Board in 
January 2006 when it was remanded for additional development.

The Board notes that, in the December 2002 rating decision, the 
RO (in pertinent part) denied service connection for PTSD.  The 
RO has continued to characterize this claim as entitlement to 
service connection for PTSD.  However, review of the claims file 
reflects that the Veteran has been diagnosed with other 
psychiatric disabilities, including mood disorder and depression.  
Given the diagnoses of record, the Board has re-characterized 
this issue on appeal as entitlement to service connection for a 
psychiatric disability, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  

The issue of entitlement to service connection for psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.

FINDINGS OF FACT

1.  The competent medical evidence of record does not show that 
the Veteran has any current ear diseases or infections as 
residuals disorder from when his eardrums were ruptured in 
service. 

2.  A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first post-service year; and a preponderance of the evidence is 
against a finding that a current hearing loss disability is 
related to an event, injury, or disease in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals 
of ruptured eardrums have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist under the Veterans Claims 
Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA applies to the matter being 
addressed herein.   Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claim of service connection for decided herein, the 
Veteran was provided with VCAA notice in October 2002 letter from 
the RO that explained what the evidence needed to show to 
substantiate the claim.  The letter also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records not 
held by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or agency.  

Additionally, the VA sent a notice letter in August 2009 that 
informed the Veteran on how it determines ratings and effective 
dates of awards. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Although this notice was sent after the initial 
adjudication, the Board finds this error non-prejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the August 2009 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess, supra, and after the notice was provided 
the case was re-adjudicated and a September 2009 statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes another adjudication 
decision).  Moreover, the Veteran had ample time to respond to 
the letters or supplement the record.  Neither he nor his 
representative alleges that notice has been less than adequate.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Regarding VA's duty to assist, the RO has obtained the Veteran's 
service treatment records and post-service treatment records.  
All available pertinent medical evidence identified by the 
Veteran has been obtained.  VA provided the Veteran with medical 
examinations in April 2008, August 2008 and June 2009, in 
conjunction with his claim for residuals of ruptured eardrums.  
Collectively, these examiners have discussed whether there is 
evidence of any current disorder, which is etiologically related 
the Veteran's history of ruptured eardrums in service.  The Board 
finds that these examinations are accordingly fully adequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

2.  Service Connection

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Certain chronic diseases, including diseases of the nervous 
system (sensorineural hearing loss) may be service connected on a 
presumptive basis if manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Hearing loss disability is defined by VA regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decisions, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

In this case, the Veteran seeks entitlement to service connection 
for residuals of ruptured eardrums.  He contends that his 
disorder is manifested by chronic ear infections and bilateral 
hearing loss.  (The Veteran has previously been awarded service 
connection for tinnitus.)

A review of the Veteran's service treatment records shows he was 
seen and diagnosed with bilateral ruptured tympanic membranes.  
Several service treatment records also reflect complaints of 
hearing loss and show diagnosis for chronic ear infections.  See 
1976 service treatment records.  An October 1976 separation 
examination report notes that clinical evaluation of the ears was 
normal.  Audiological evaluation revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
0
LEFT
15
15
5
0
5

The post-service treatment records show the Veteran was treated 
for otitis media with perforated tympanic membranes in March 1997 
and March 1998.  Subsequent treatment records do not show 
complaints of ear infections, but they do show the Veteran 
complained of impaired hearing, bilaterally.  

In September 1999, the Veteran was afforded a VA examination for 
ear diseases.  The examination report shows that the Veteran 
reported he had problems with his ears beginning in 1990.  
Physical examination revealed healed tympanic membranes.  The 
examiner diagnosed the Veteran with a history of ruptured 
tympanic membranes, which were now resolved.  The examiner found 
that there was no evidence of any current acute or chronic ear 
diseases.  A September 1999 VA audiological examination report 
notes a diagnosis of mild sensorineural hearing loss at 4000 
Hertz bilaterally, but did not show that the Veteran had hearing 
loss disability in either ear as defined by VA.  See 38 C.F.R. 
§ 3.385.  

In statements received by the RO in 2002 and 2003, the Veteran 
stated that his eardrums ruptured in service and since that time 
he has had problems with ear infections and hearing loss.

In June 2004, the Veteran testified that he has been treated for 
ongoing ear complaints by VA since 1998.  

The Veteran was afforded another VA audiological examination in 
April 2008.  The examiner noted the Veteran's complaints of 
hearing loss.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
25
35
LEFT
20
20
20
25
25

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 percent in the left ear.  
Under applicable regulation, the audiometric findings revealed 
hearing loss disability in the Veteran's right ear, but it did 
not show hearing loss disability in his left ear.  See 38 C.F.R. 
§ 3.385.  The examiner did not provide an opinion regarding the 
etiology of the right ear hearing loss, but deferred opinion 
until an ear disease examination could be completed. 

An August 2008 VA examination for ear diseases report shows notes 
that the Veteran's tympanic membranes were intact on examination; 
a monomeric membrane over a previous perforation was noted in the 
right ear.  After reviewing the record, the examiner noted that 
there was no evidence of ear infections within the recent past.  
He stated, "The problem with the monomeric membrane being 
construed as a perforation of the drum occurs occasionally but I 
have no evidence that [the Veteran] ever has had an ear infection 
since the original perforation as a result of the problem at that 
time."  The examiner noted that there was no evidence of fluid 
or conductive hearing loss which would have been a result of the 
traumatic injury to his eardrums.  The examiner concluded that 
there was no evidence of any residuals to the Veteran's history 
of ruptured eardrums in service, including hearing loss or 
chronic ear infections. 

The most recent medical evidence of record shows that the Veteran 
was afforded another VA audiological examination in June 2009.  
On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
25
LEFT
15
15
15
15
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  The 
audiometric findings do not reveal hearing loss disability in 
either ear.  See 38 C.F.R. § 3.385.  Examination also revealed 
that the Veteran's tympanic membranes were intact on examination; 
a monomeric membrane over a previous perforation was noted in the 
right ear.  There were no signs of infection.

The critical questions remaining on appeal is whether the Veteran 
has a current diagnosed disorder, and if so, whether any 
diagnosed disorder is etiologically related to his service, to 
include as residual of ruptured eardrums.  

Upon review of the evidence, the Board finds that service 
connection is not warranted for residuals of ruptured eardrums.

While the Veteran's service treatment records do show treatment 
for ruptured eardrums and ear infections, the October 1976 
separation examination report is silent for any findings related 
to residuals of ruptured eardrums, to include hearing loss.  The 
post-service medical evidence of record shows that the Veteran 
has been seen for ear infections and hearing loss complaints 
since discharge.  The first medical evidence of such disability 
after service is more than 22 years after service.  Such a long 
interval of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

In addition, although the record reflects that the Veteran had 
hearing loss disability of the right ear on one occasions 
following service (April 2008), the more recent (August 2008 and 
June 2009) VA examination reports do not show that the Veteran 
has current hearing loss disability.  See 38 C.F.R. § 3.385.  
Regardless, the August 2008 VA examiner opined that there was no 
evidence of current residuals of ruptured eardrums in service 
(including hearing loss or chronic ear infections) related to the 
Veteran's in-service trauma to his ears.  The evidence of record 
does not include any medical opinion that a current diagnosis of 
residuals of ruptured eardrums (to include hearing loss 
disability) is (or might be) related to the Veteran's service, 
and does not suggest that a current diagnosis of residuals of 
ruptured eardrums (to include hearing loss disability) might be 
related to his service.

The Board has considered the Veteran's assertion that he 
currently has hearing loss and chronic ear infections related to 
service, to include his history of ruptured eardrums.  The Board 
notes that the Veteran can competently offer an account of 
observable symptoms, such as in this case, that he has difficulty 
hearing and when he first noticed having problems with his 
hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).   
Notably, however, VA will only consider impaired hearing to be a 
disability when it meets certain auditory findings as shown 
above, which requires diagnostic testing and medical expertise to 
determine its very nature.  A hearing loss disability as defined 
under 38 C.F.R. § 3.385 and ear infections go beyond the readable 
observations of a lay person.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  As discussed above, the only 
competent medical nexus evidence comes from the August 2008 VA 
examiner and his opinion weighs against the Veteran's claim.  

In the absence of adequate evidence establishing a nexus between 
current residuals of ruptured eardrums and service, the Board 
finds that the Veteran's claim seeking service connection must be 
denied.  In reaching the above conclusions, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of ruptured eardrums is denied. 


REMAND

The Veteran asserts entitlement to service connection for 
psychiatric disorder, to include PTSD, to include as secondary to 
in-service personal assaults by his commanding officer.  See 
August 2002 PTSD Questionnaire and June 2004 hearing transcript.  
After a review of the claims folder, the Board finds that 
additional development is necessary prior to adjudication of the 
claim.  

Since the January 2006 Board remand, additional evidence has been 
associated with the claims folder pertaining to an alleged in-
service stressor.  The record now contains additional statements 
from the Veteran and another sailor, which provide more detailed 
accounts of the Veteran's alleged assault by a commanding officer 
in the engine room while stationed on the U.S.S. Independence.  
Additionally, the record contains service personnel records that 
confirm that the Veteran and the other sailor served on the 
U.S.S. Independence at the same time.  Moreover, the Veteran's 
service personnel records show a decline in his behavior during 
the year prior to his discharge, where he was cited for 
misconduct with frequent involvement with military and civilian 
authorities and for disciplinary action for unauthorized 
absences.  See 38 C.F.R. § 3.304(f)(4) (effective July 13, 2010).

Post-service VA and private treatment records note that the 
Veteran has been diagnosed with various mental health disorders, 
including PTSD, mood disorder and depression.  On remand, the 
Veteran should be scheduled for a VA medical examination 
specifically for the purpose of determining the etiology of any 
psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A.  

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding pertinent medical 
treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, obtain 
any outstanding pertinent VA or private 
psychiatric treatment records.

2.  The RO/AMC should afford the Veteran a 
VA psychiatric examination by a 
psychiatrist or psychologist to determine 
whether he suffers from a current 
psychiatric disability, including PTSD, 
which is related to service.  All indicated 
tests and studies are to be performed, and 
a comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The opinions 
provided should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  The 
AMC/RO is to provide the examiner with a 
list of confirmed stressors.

a.  The examiner should offer an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran has PTSD related to a confirmed 
event in service.  If the Veteran is found 
to have PTSD in accordance with DSM-IV 
criteria, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.

b.  The examiner should offer an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran has an acquired psychiatric 
disorder other than PTSD related to his 
military service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  Then, the claim for service connection 
for a psychiatric disorder, to include 
PTSD, should be re-adjudicated.  If the 
benefit sought on appeal remains 
unfavorable, a supplemental statement of 
the case should be furnished to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


